DETAILED ACTION
Response to Arguments
Applicant’s amendments filed on 01/25/2021, by adding the limitation “transmitting, to a counterpart terminal, a request message inquiring about whether the counterpart terminal supports the message-linked call; receiving, from the counterpart terminal, a response message including a service function tag indicating that the counterpart terminal supports the message-linked call in response to the request message” to independent claim 1 and adding similar amendments to independent claims 8, 16 and 18 overcome the rejections set forth in the Final Office Action dated 11/27/2020. Accordingly, the aforementioned rejection has been withdrawn.  	

Allowable Subject Matter
Claims 1-3, 7-12 and 14-21 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Rathod (US 9,172,795), teaches the features of determining support for a linked call by a communication terminal e.g., by sending additional information from the caller in a single, seamless interaction with a single interface on the calling device, selecting at least one message to be used for the message-linked call from among messages that have been transmitted or received for an instant messaging service between the terminal and the counterpart terminal in case that the message- linked call is allowed to the terminal and the counterpart terminal (FIG. 13 and 14 and Col. 5, lines 32-52), configuring additional information for the message-linked call, wherein the additional information includes information relating to contents of the at least one selected message, and performing the message-linked call with the counterpart terminal according to the transmitted additional information.  See e.g., FIG. 1-2, 9, abstract and Col. 4, lines 54-67, Col. 2, lines 11-32 and FIG. 1 and 1-14, “a caller may dial the number to be called and then, in a seamless experience, be prompted to provide additional 
Another close prior art, Yang (US 20100329438), discloses the features of determining whether the terminal is allowed to support the message-linked call for a counterpart terminal and whether the counterpart terminal is allowed to support the message-linked call for the terminal. See figure 2A, Par. 92.  However, the prior does not disclose automatically transmitting by the terminal to a counter-part terminal request messages as claimed and the automatically receiving response as claimed using service function tags, and the prior art doesn’t disclose automatically identifying whether a request message includes a service function tag and automatically transmitting to the counterpart terminal, a response message including the service function tag in response to identifying the request message includes the service function tag indicating supporting of the message-linked call. 
More specifically, prior art does not disclose “transmitting, to a counterpart terminal, a request message inquiring about whether the counterpart terminal supports the message-linked call, receiving, from the counterpart terminal, a response message including a service function tag indicating that the counterpart terminal supports the message-linked call in response to the request message, determining the counterpart terminal  supports the message-linked call in response to identifying that the response message includes the service function tag for a counterpart terminal; selecting at least one message to be used for the message-linked call from among messages that have been transmitted or received for an instant messaging service between the terminal; configuring additional information for the message-linked call, wherein the additional information includes information relating to contents of the at least one selected message; transmitting a session connection request message for initiating the message-linked call including the additional information to the counterpart terminal; and performing the message-linked call with the counterpart terminal according to the transmitted additional information” as claimed in claim 1 and 16.  


Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	/FRED A CASCA/                             Primary Examiner, Art Unit 2644